DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Specification
The disclosure is objected to because of the following informalities: In P[0001], the reference to application number 16/403443 should include the current patent number, "(now U.S. Patent No. 10,991,257)".  
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:  In line 4, "base station of base stations" should be "base station of the base stations".  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In line 5, "access point of access points" should be "access point of the access points".  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  In line 5, "device of network devices" should be "device of the network devices".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the base station" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if this should be “a base station” or “the first base station”.
Claim 12 recites the limitation "the access point" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if this should be “an access point” or “the first access point”.
Examiner’s Note
The examiner equates the claimed base stations of claims 1 thru 7 to the claimed access points of claims 8 thru 14 and to the claimed network devices of claims 15 thru 20.  The applicant uses different claim language for each set of claims, but these elements are essentially the same when reading the claims as a whole.  Other parts of the claims use different words, but are also regarded as having the same meaning.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 thru 6, 8, 9, 11 thru 13, 15, 16 and 18 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monk Patent Number 8,280,309 B2 in view of Gong et al Patent Application Publication Number 2017/0012697 A1.
Regarding claims 1, 8 and 15 Monk teaches the claimed method, aircraft 12 includes an aircraft navigation subsystem 18 (column 5 lines 5 and 6) to use the method of Figure 16, the claimed autonomous aerial vehicle, the communication network may be used in any form of airborne vehicle including an unmanned air vehicle (column 15 lines 4 thru 6), comprising:
the claimed processor, the system may be embodied in a general purpose processor (column 11 line 66 thru column 12 line 1);
the method comprising:
the claimed an aerial drone that maintains a network connection during the flight route via base stations in a specified list of base stations defined as preferred for enabling the network connection, the communication network may be used in any form of airborne vehicle including an unmanned air vehicle (column 15 lines 4 thru 6), “In an Air-to-Ground implementation involving an aircraft, a base transceiver station (BTS) look-up position table is utilized to provide the locations of a plurality of BTS sites within a given region that the aircraft is traversing.” (abstract), the BTS look-up table equates to the claimed list of base stations, the aircraft 12 is first connected (in communication) with BTS #1 from the BTS position look-up table 26 (Figures 1 and 2), “The ART 10 maintains the link width BTS1 36(a) until its aircraft navigation system 18, in connection with the BTS look-up position table 26, determines that the aircraft 12 is approaching a different BTS and will need to make a handoff from the presently used BTS1 site 36(a) to a new BTS site.” (column 6 lines 18 thru 23), the method of Figure 16 determines the real-time handoff from the first BTS to a new BTS, and “The ART 10 performs a soft handoff as the aircraft 12 is leaving a coverage area of one BTS and entering the coverage area of a different BTS.  In FIG. 2, aircraft 12 is illustrated as performing a soft handoff from BTS #1 to BTS #2.  During the short period of time, typically less than one minute, when the soft handoff is occurring, the aircraft 12 is communicating with both base stations (BTS #1 and BTS #2) simultaneously.” (column 6 lines 56 thru 62); and
the claimed flying the aerial drone while maintaining the network connection during the flight route using the base stations, the aircraft is in flight (column 1 line 22), “When an aircraft, for example aircraft 12a in FIG. 2, is not crossing the boundary between two cells, the aircraft only communicates with a single BTS.” (c0lumn 6 lines 63 thru 65), “the antenna controller 24, operating in connection with the BTS look-up position table 26, determines that a soft handoff procedure needs to be implemented” (column 7 lines 11 thru 14), and “There are at least several different decision making criteria that may be employed in determining exactly when a hand off from one BTS station to another BTS station may be initiated.  One is by using a suitable "nearest BTS" algorithm.  Such an algorithm simply chooses to use the BTS which is closest to the aircraft at any given time.  For this a database on board the aircraft is needed that contains the location data (latitude, longitude and possibly altitude) for all the BTSs.” (column 7 lines 46 thru 53).
Monk does not teach the claimed flight plan information is received by the aerial drone, but it is common and well-known in the art for an aircraft to have a flight plan entered into the system.  The route that the aircraft travels is included in Monk (column 7 line 44).  Gong et al teach a method for providing communication coverage to a UAV by disposing relays based on a flight plan of the UAV P[0004], “The proposed flight path of UAV may be planned before the UAV taking off.” P[0063], and “In step 502, a proposed flight path of a UAV may be collected.  In some embodiments, the UAV may have a proposed flight path which is planned before the UAV taking off.” (Figure 5 and P[0100])  The flight plan provided by Gong et al would be implemented on Monk as the flight route or path that would indicate the base transceiver stations that would be used along the planned route.  
Additionally, Monk does not explicitly teach the claimed memory that stores instructions for performance of the operations by the processor and the claimed machine readable medium to execute instructions for performance of operations, but a memory for storing instructions is a common and well known element of a general purpose computer (Monk column 11 line 66 thru column 12 line 1).  Gong et al teach, “The processing unit 1404 can have one or more processors, such as a programmable processor (e.g., a central processing unit (CPU)). The processing unit 1404 can be operatively coupled to a non-transitory computer readable medium 1406. The non-transitory computer readable medium 1406 can store logic, code, and/or program instructions executable by the processing unit 1404 for performing one or more steps. The non-transitory computer readable medium can include one or more memory units (e.g., removable media or external storage such as an SD card or random access memory (RAM)). In some embodiments, data from the sensing module 1402 can be directly conveyed to and stored within the memory units of the non-transitory computer readable medium 1406. The memory units of the non-transitory computer readable medium 1406 can store logic, code and/or program instructions executable by the processing unit 1404 to perform any suitable embodiment of the methods described herein.” P[0176].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft communication handoff method of Monk with the flight planning and storage of processor instructions of Gong et al in order to provide stable and continuous communication during the entire flight path of the aircraft (Gong et al P[0004]).
Regarding claims 2, 9 and 16 Monk teaches the claimed method of claim 1, the claimed vehicle of claim 8, and the claimed medium of claim 15 (see above), further comprising:
the claimed during a portion of the flight route associated with being connected to a base station of the base stations iteratively adjusting a directional antenna to point towards a location of the base station as the aerial drone moves along the flight route, the system having directional antennas (title) where “The antenna controller controls the beam forming network to generate dual lobes from the single beam that facilitate making a soft handoff from one BTS site to another.  In a ground-based application, one lobe of the beam is used to maintain a communications link with one BTS site” (abstract), “At operation 112, a soft handoff is effected from BTS site 36a to BTS site 36b by gradually reducing the gain of the first lobe 110a while the gain of the second lobe 110b is gradually increased.  The link with BTS site 36a is thus gradually broken while a new (i.e., sole) communications link is formed with BTS site 36b.” (column 16 lines 32 thru 37 and Figure 16 step 112), and “the locations of the network BTSs, as well as the location and attitude of the aircraft 12, are provided to the antenna controller 24. From this information, the antenna controller 24 calculates the antenna pointing angles needed to accurately point the lobe (or lobes) of the beam from antenna system 32 at the target BTS (or BTSs) within the cellular network.” (column 5 lines 62 thru 67).
Regarding claims 4, 11 and 18 Monk teaches the claimed during a portion of the flight route associated with a base station of the base stations ignoring signals from any other base stations of the base stations other than the base station, the handoffs would be determined by pre-calculated look-up tables based on ground boundaries (latitude and longitude) locations, the handoffs would take place at the boundaries of the stations in the look-up table, stations away from the route of the aircraft would have a weak signal and the aircraft to connect to the stronger signal (thereby ignoring the weak) (column 7 lines 23 thru 25, and column 9 lines 1 thru 15) (claimed ignoring signals of other base stations).
Regarding claims 5, 12 and 19 Monk teaches the claimed method of claim 1, the claimed vehicle of claim 8, and the claimed medium of claim 15 (see above), further comprising:
the claimed during a portion of the flight route associated with a first base station of the base stations, ignoring signals from any other base stations other than the first base station except for a second base station associated with a next portion of the flight route, the aircraft is in flight (column 1 line 22), “The ART 10 maintains the link width BTS1 36(a) until its aircraft navigation system 18, in connection with the BTS look-up position table 26, determines that the aircraft 12 is approaching a different BTS and will need to make a handoff from the presently used BTS1 site 36(a) to a new BTS site.” (column 6 lines 18 thru 23), the method of Figure 16 determines the real-time handoff from the first BTS to a new BTS, “The ART 10 performs a soft handoff as the aircraft 12 is leaving a coverage area of one BTS and entering the coverage area of a different BTS.  In FIG. 2, aircraft 12 is illustrated as performing a soft handoff from BTS #1 to BTS #2.  During the short period of time, typically less than one minute, when the soft handoff is occurring, the aircraft 12 is communicating with both base stations (BTS #1 and BTS #2) simultaneously.” (column 6 lines 56 thru 62), “When an aircraft, for example aircraft 12a in FIG. 2, is not crossing the boundary between two cells, the aircraft only communicates with a single BTS.” (column 6 lines 63 thru 65), and with each patch (coverage location for the BTS) defining the geographical area within which a particular BTS provides the best S/I and the when the aircraft is about to cross from one patch to the next, it would prepare to initiate a handoff, with the handoff occurring on the patch boundary (column 9 lines 9 thru 15).
Regarding claims 6, 13 and 20 Monk teaches the claimed method of claim 1, and the claimed vehicle of claim 8, further comprising:
the claimed during the flight route ignoring signals from other base stations that are not in the specified list of base stations, the handoffs would be determined by pre-calculated look-up tables based on ground boundaries (latitude and longitude) locations, the handoffs would take place at the boundaries of the stations in the look-up table, unlisted stations not in the look-up table would not have a boundary for the handoff and there would be no connection to bases not in the pre-calculated look-up table (column 9 lines 1 thru 15).
Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monk Patent Number 8,280,309 B2 and Gong et al Patent Application Publication Number 2017/0012697 A1 as applied to claims 1, 2, 8, 9, 15 and 16 above, and further in view of Hirayama et al WIPO/PCT Publication Number WO 2014010447 A1 (translation cited).
Regarding claims 3, 10 and 17 Monk teaches the claimed method of claims 1 and 2, the claimed vehicle of claims 8 and 9, and the claimed medium of claims 15 and 16 (see above).  Monk does not explicitly teach the claimed at a transition point during the portion of the flight route, switching from the directional antenna to an omni directional antenna of the aerial drone to scan for the next base station of the base stations associated with the next portion of the flight route, but many of the elements are taught by Monk.  Monk does teach that the beams are scanned toward the horizon as the most common operating condition for hand-off from one BTS to the next (column 13 lines 34 thru 36) (claimed transition point), and “Lobe 100b is continuously scanned about a predetermined arc in the azimuth plane as indicated by arc line 106 in FIG. 15. The second lobe 100b is used to receive RF signals in real time from one or more different BTS sites 36b and 36c shown in FIG. 15 (i.e., BTS sites within arc line 106), as also indicated in operation 108 (FIG. 16), that may be available to form a higher quality link with. In this regard, the second lobe 100b is used to continuously "hunt" for a different BTS site that may be available, or about to become available within a predetermined short time, that would form a higher quality link than the link with BTS site 36a.” (column 16 lines 3 thru 13 and Figure 15).  The scanning is change to the area forward of the vehicle, that is instead of a connection to BTS 36a, there is a search within arc 106 for the next BTS 36b (Figure 15).  The vehicle is changed from a directional connection to 36a to a scan of a 180 degree arc for 36b (claimed switching of antennas to the next station).  
Monk does not teach the claimed antenna being an omnidirectional antenna.  Hirayama et al teach, “The in-vehicle communication device 2 according to the second embodiment includes an omnidirectional antenna 4b and a directional antenna 4c instead of the antenna 4a of the in-vehicle communication device 2 according to the first embodiment. Furthermore, the in-vehicle communication device 2 according to the second embodiment includes an antenna switching unit 13 that switches an antenna used for signal transmission / reception between the antenna 4b and the antenna 4c.” (page 10), and “The antenna 209 of the in-vehicle communication device 2 includes a directional antenna and an omnidirectional antenna, and a switching circuit that switches use of each. Thereby, the antenna 209 of the in-vehicle communication device 2 transmits and receives radio signals by switching between the non-directional antenna and the directional antenna.” (page 11).  Hirayama et al teach that an omnidirectional antenna can be used for communication.  The omnidirectional antenna would be applied to Monk as the switch to the scanning arc 106 in searching for BTS 36b (Monk Figure 15).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft communication handoff method of Monk and the flight planning and storage of processor instructions of Gong et al with the switching of an antenna to the omnidirectional communication of a vehicle of Hirayama et al in order to reduce the required power needed for communication (Hirayama et al page 13) and to reduce the processing load for communications (Hirayama et al page 15).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 thru 4 and 7 of U.S. Patent No. 10,304,343 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same scope of the invention in the patented document.  The Patent recites more detailed claim limitations limitations.
Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8 thru 12 and 17 of U.S. Patent No. 10,991,257 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same scope of the invention in the patented document.  The Patent recites more detailed claim limitations, while the application has broader limitations.
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the combined limitations of claims 1 and 7 (similar to claims 8 and 14).  The closest prior art of record is Monk Patent Number 8,280,309 B2.  Monk discloses a system and method for implementing soft handoffs in a communications system on a mobile platform. The system employs an antenna controller in communication with a beam forming network that generates two independently aimable lobes from a single beam. The single beam is radiated by a phased array antenna on the mobile platform. In an Air-to-Ground implementation involving an aircraft, a base transceiver station (BTS) look-up position table is utilized to provide the locations of a plurality of BTS sites within a given region that the aircraft is traversing. The antenna controller controls the beam forming network to generate dual lobes from the single beam that facilitate making a soft handoff from one BTS site to another. In a ground-based application, one lobe of the beam is used to maintain a communications link with one BTS site while a second lobe of the beam is continuously scanned about a predetermined arc to receive RF signals from other BTS sites and to determine when a new BTS site has become available that will provide a higher quality link than the link presently made with the one BTS site. A soft handoff is then implemented from the one BTS site to the new BTS site.
Regarding claims 1 and 7 (and claims 8 and 14), Monk taken either individually or in combination with other prior art, fails to teach or render obvious a method and autonomous aerial vehicle having a processor and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations.  The method performing the receiving of flight plan information by an aerial drone comprising a processor.  The flight plan information including a flight route that enables the aerial drone to maintain a network connection during the flight route via base stations in a specified list of base stations that are defined as preferred for enabling the network connection.  The method further performing flying, by the aerial drone, according to the flight route while maintaining the network connection during the flight route using the base stations.  The flight plan information further includes specified frequency bands respectively associated with defined altitudes.  The flying comprises employing a specified frequency band of the specified frequency bands during a portion of the flight route associated with a defined altitude of the defined altitudes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662